Case 20-10891-mdc          Doc 49    Filed 09/24/20 Entered 09/24/20 17:19:03               Desc Main
                                     Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:
 KAREN PAULK                                               :      BK. No. 20-10891-mdc
                                Debtor                     :
                                                           :      Chapter No. 13
 WILMINGTON SAVINGS FUND SOCIETY,                          :
 FSB, AS TRUSTEE OF STANWICH                               :
 MORTGAGE LOAN TRUST F                                     :
                       Movant                              :
                  v.                                       :      11 U.S.C. §362 and §1301
 KAREN PAULK                                               :
 STEVEN PAULK, JR (NON-FILING CO-                          :
 DEBTOR)                                                   :
                       Respondents                         :


                         NOTICE OF MOTION, RESPONSE DEADLINE
                                  AND HEARING DATE

             WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
STANWICH MORTGAGE LOAN TRUST F has filed a Motion for Relief from the Automatic
Stay and Co-Debtor Stay with the Court to permit WILMINGTON SAVINGS FUND SOCIETY,
FSB, AS TRUSTEE OF STANWICH MORTGAGE LOAN TRUST F to Foreclose on 7 VAN
HORN PLACE, HOLLAND, PA 18966.

              Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

                1.      If you do not want the Court to grant relief sought in the motion or if you want
the Court to consider your views on the motion, then on or before 10/08/2020 you or your attorney
must do all of the following:

                       (a) file an answer explaining your position at:

                               Clerk's Office, U.S. Bankruptcy Court
                               The Robert Nix Building
                               900 Market Street
                               Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough so
that it will be received on or before the date stated above; and

                       (b) mail a copy to the Movant’s attorney:
Case 20-10891-mdc          Doc 49    Filed 09/24/20 Entered 09/24/20 17:19:03              Desc Main
                                     Document     Page 2 of 2



                               PHELAN HALLINAN DIAMOND & JONES, LLP
                               1617 JFK Boulevard, Suite 1400
                               One Penn Center Plaza
                               Philadelphia, PA 19103

               2.      If you or your attorney do not take the steps described in paragraphs 1(a) and
1(b) above and attend the hearing, the Court may enter an Order granting the relief requested in the
motion.

               3.      A hearing on the motion is scheduled to be held before the Honorable
MAGDELINE D. COLEMAN on 10/20/2020 at 10:30 AM, in Courtroom 2, United States
Bankruptcy Court, The Robert Nix Building, 900 Market Street, Philadelphia, PA 19107. Unless the
Court orders otherwise, the hearing on this contested matter will be an evidentiary hearing at which
witnesses may testify with respect to disputed material factual issues in the manner directed by Fed. R.
Bankr. P 9014(d).

               4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorneys named in paragraph 1(b).

               5.     You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been cancelled because no one filed an answer.




September 18, 2020
